            Case 8:19-bk-06613-MGW           Doc 43      Filed 07/22/20        Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

In re:
                                                              Case No: 8:19-bk-06613-MGW
Raymond Joseph Yosuico                                        Chapter 7
Isabella Adele Yosuico

DEBTORS.                       /

                      MOTION TO SELL REAL PROPERTY AND
             PAY SECURED CREDITOR(S) AND TRANSACTIONAL COSTS
                  (1236 Pious Ridge Road, Berkeley Springs, WV 25411)

                              NOTICE OF OPPORTUNITY TO
                            OBJECT AND REQUEST A HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 21 days
from the date set forth on the attached proof of service, plus an additional three days for
service if any party was served by U.S. Mail. If you object to the relief requested in this
paper, you must file a response with the Clerk of the Court at 801 N. Florida Ave., Suite
555, Tampa, FL 33602-3899 and serve a copy on the movant’s attorney, Richard M.
Dauval, 3900 1st Street North, Suite 100, Saint Petersburg, FL 33703, and any other
appropriate persons within the time allowed.

If you file and serve a response within the time permitted, the Court will either schedule
and notify you of a hearing, or consider the response and grant or deny the relief requested
without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do
not oppose the relief requested in the paper, will proceed to consider the paper without
further notice or hearing, and may grant the relief requested.


         COMES NOW Stephen L. Meininger, Chapter 7 Trustee, by and through the undersigned

counsel, and hereby moves for authority to sell certain improved real property, to pay secured

creditors and transactional costs, and in support thereof states as follows:




                                                                                                 1
      Case 8:19-bk-06613-MGW            Doc 43    Filed 07/22/20     Page 2 of 6




                                   JURISDICTION

1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and

   1334.This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b) (2) (A),

   (M), (N) and (O).

2. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

3. The basis for the relief requested herein are, inter alia, 11 U.S.C. §§ 105, 363(b) and

   Federal Rules of Bankruptcy Procedure 2002 and 6004.

                                   BACKGROUND

4. On July 15, 2019, the Debtors commenced this case by filing a voluntary petition for

   relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).

5. Stephen L. Meininger was appointed Chapter 7 trustee (the “Trustee”).

6. The Debtors own real property, by virtue of a deed, located at 1236 Pious Ridge Road,

   Berkeley Springs, WV 25411, more particularly known as:




                                                                                             2
           Case 8:19-bk-06613-MGW            Doc 43     Filed 07/22/20     Page 3 of 6




(hereinafter the “Property”).

    7. The Trustee completed a title search and found that the Property is encumbered by a

        mortgage lien. By priority, but not including any outstanding property taxes or

        municipal liens, the Property is clouded as follows:

        a. A deed of trust from the Debtors to Douglas McElwee, Trustee dated April 10, 2012,

           filed for record in Deed of Trust Book 37, Page 368; which was later assigned in

           Book 16 at Page 260, and again assigned in Book 16 at Page 418, and now serviced

           by Shellpoint Mortgage Servicing (“Shellpoint Mortgage”).

    8. The Trustee has accepted an offer from Ian Masters and Katelyn Masters (the Buyer(s))

        to purchase the Property for the gross sale price $ 181,500.00, subject to the approval of

        the secured creditors and the court, as payment in full. The Trustee believes it is a fair

        offer for the current economy, the condition of the Property, and the length of time the

        Property has remained on the market.

    9. Any current real property taxes will be paid prorated.

    10. The gross sale price of $ 181,500.00, net the closing costs is estimated to be enough to

        satisfy the outstanding liens, as agreed to by the secured creditors, that encumber the

        property and net the estate at least $20,000.00. If the secured creditors no longer

        consent to their proposed treatment they are hereby on notice that they need to object to

        the proposed sale of the Property.

    11. The Trustee has attached a “DRAFT” Settlement Statement that outlines the proposed

        distribution of the sale proceeds at closing, as Exhibit A.

                                    AUTHORITY TO SELL




                                                                                                     3
       Case 8:19-bk-06613-MGW            Doc 43       Filed 07/22/20    Page 4 of 6




 12. Pursuant to § 363(b)(1) of the Bankruptcy Code, a trustee, after notice and hearing, may

       use, sell or lease property of the estate other than in the ordinary course of business.

                                          CONCLUSION

13. The Trustee, in the exercise of his business judgment, believes, and therefore avers, that

    the proposed sale is in the best interest of the creditors of the bankruptcy estate insofar

    as there is otherwise no equity in the Property, the Trustee is more familiar with the

    current market than other interested parties, and a sale under this motion serves the best

    interest of all interested parties, including the secured creditors. The Buyer has agreed,

    subject to Court approval, to pay to the Trustee the gross sum of $181,500.00 in

    exchange for estate’s interest in the Property.

WHEREFORE, the Trustee moves for the entry of an order:

A. Authorizing the sale of the Property and,

B. Authorizing the Trustee to take any all actions and to execute any and all documents

   necessary and appropriate to effectuate and consummate the terms of said sale of the

   estate’s interest in the Property including without limitation, executing a deed conveying

   the interests of the Debtor to the Buyer, or its assigns, or ultimate purchaser;

C. Authorizing the Trustee and any escrow agent upon the Trustee’s written instruction,

   shall be authorized to make such disbursements on or after the closing of the sale as are

   required by the purchase agreement or order of this Court, including, but not limited to,

   (a) all delinquent real property taxes and outstanding post-petition real property taxes,

   Ambulance Fees, and Fire Fees, pro-rated as of the closing with respect to the real

   property included among the purchased assets (b) any outstanding Home Owner’s

   Association fee or assessment arrearages (if any); and (c) other anticipated closing costs:




                                                                                                  4
           Case 8:19-bk-06613-MGW           Doc 43     Filed 07/22/20     Page 5 of 6




        Total Sales/Brokers Commission:
        6% of base sale price to Keller Williams Realty Eastern Panhandle $ 10,890.00*
*this commission is intended to be shared with a cooperating agent / negotiator.
        Title Charges:                                                     $ 250.00
        Government recording / transfer charges:                           $ 1,417.55
        Satisfaction of Liens:
                Shellpoint Mortgage                                        $ 142,000.00
        Municipal Lien Search:                                             $ 400.00
        Closing Coordination:                                              $ 395.00
        Recording Cost of Order Granting Motion to Sell:                   $ 100.00
        Trustee Liability Insurance:                                       $ 650.00
        2019 Ambulance Fee:                                                $ 179.00
        Closing Attorney Fee:                                              $ 200.00
        Wire Payoff Fee:                                                   $ 15.00

The above anticipated closing costs and taxes are subject to per diem charges, changes in

prorations, and otherwise represent approximate amounts. The Trustee seeks authority to pay

these amounts, or their reasonable equivalent amounts, to the respective payees depending on the

subjective per diem alteration, and

   D. Granting the Trustee such other and further relief as is just and proper.

                                             Respectfully submitted,

                                              /s/ Richard M. Dauval, Esquire
                                             Richard M. Dauval, Esq.
                                             Leavengood, Dauval, & Boyle, P.A.
                                             3900 1st Street North, Suite 100
                                             Saint Petersburg, FL 33703
                                             727-327-3328
                                             rdauval@leavenlaw.com
                                             kburke@leavenlaw.com

                                CERTIFICATE OF SERVICE

        I certify that on July 22, 2020, a true and correct copy of the foregoing was provided by
U.S. mail and/or electronic delivery to:
U.S. Trustee, USTPRegion21.TP.ecu@usdoj.gov;
Debtor’s Attorney, Samantha L. Dammer, NewRez LLC d/b/a Shellpoint Mortgage Servicing as
servicer for New Residential Mortgage, LLC c/o ReShaundra M. Suggs, Esq. and Trustee,
Stephen L. Meininger; and a copy by U.S. Mail will be furnished to Debtors, Raymond and
Isabella Yosuico, 1704 Lake Cypress Dr., Safety Harbor, FL 34695.




                                                                                                    5
            Case 8:19-bk-06613-MGW             Doc 43      Filed 07/22/20      Page 6 of 6




and all parties of interest that have filed a proof of claim in this case or filed a notice of
appearance pursuant to Rule 2002-1(c) on this July 22, 2020.

                                                        /s/ Richard M. Dauval, Esquire
                                                        Richard M. Dauval, Esq.




                                                                                                 6
